Citation Nr: 1548174	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  10-32 562 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for sinusitis. 

2. Entitlement to service connection for bilateral eye optic nerve cupping.

3. Entitlement to an initial evaluation in excess of 10 percent prior to August 15, 2014, and in excess of 30 percent thereafter for bilateral pes planus with plantar fasciitis and hallux valgus. 

4. Entitlement to an initial evaluation in excess of 10 percent for actinic keratosis nuchae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims with VA using the Virtual VA paperless claims processing system.  A highly secured electronic repository is used to store and review all documents.  This allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim. 

Thereafter, the claims file was transferred to the RO in Montgomery, Alabama. 

In June 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the claims file.

In June 2014, the Board remanded the enumerated issues as well as claims of entitlement to service connection for a bilateral eye disorder, other than bilateral keratopathy, to include bilateral optic nerve cupping and Meibomian gland dysfunction, and service connection for a deviated septum.  In a March 2015 rating decision, the RO granted service connection for rhinitis with deviate septum, as well as Meibomian disorder.  This represents a full grant of benefits sought as to these claims and the remaining issues on appeal have been recharacterized accordingly. 

With respect to the claim for an increased rating for the bilateral feet, the Board notes that the July 2009 rating decision originally granted service connection for bilateral plantar fasciitis and assigned a 0 percent evaluation, effective July 1, 2009. In June 2010, the RO granted service connection for bilateral pes planus, and combined such disability rating with plantar fasciitis disability, increasing the evaluation from 0 percent to 10 percent disabling, effective July 1, 2009.  Thereafter, in a March 2015 rating decision, the RO increased the evaluation for bilateral pes planus with plantar fasciitis (and combined hallux valgus therein) to 30 percent disabling, effective August 15, 2014.  The Veteran continues to seek a higher rating for this disability. AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, with respect to the claim for an increased rating for the skin disorder, the Board notes that the July 2009 rating decision originally granted service connection for actinic keratosis nuchae and assigned a 0 percent evaluation, effective July 1, 2009.  In July 2011, the RO granted an increased evaluation of 10 percent for actinic keratosis nuchae, effective July 1, 2009.  The Veteran continues to seek a higher rating for this disorder. See AB, supra. 

The issue of entitlement to an initial evaluation in excess of 10 percent for actinic keratosis nuchae is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Chronic sinusitis was shown in-service.

2. The Veteran's bilateral optic nerve cupping is a congenital defect that remains stable, and it was not subjected to a superimposed disease or injury during military service that resulted in additional disability. 

3. For the period prior to August 15, 2014, the Veteran's bilateral pes planus with plantar fasciitis is manifested by objective findings of tenderness and pain in the arches, malalignment of the Achilles tendon, and the use of splints at night for plantar fasciitis pain, as well as subjective complaints of problems with prolonged walking and standing. 

4. For the period beginning August 15, 2014, the Veteran's bilateral pes planus with plantar fasciitis and hallux valgus is manifested by pronounced, marked pronation, extreme tenderness of plantar surfaces, not improved by orthopedic shoes or appliances, and pain on movement, pain on weight-bearing, and pain on non-weight bearing.  


CONCLUSIONS OF LAW

1. The criteria for service connection for sinusitis have been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(d), 3.304 (2015).

2. The criteria for service connection for congenital bilateral optic nerve cupping have not been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

3. Prior to August 15, 2014, the criteria for an initial rating higher than 10 percent for bilateral pes planus with plantar fasciitis and hallux valgus, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2015)

4. Beginning August 15, 2014, the criteria have been met for an initial 50 percent rating, but no greater, for bilateral pes planus with plantar fasciitis and hallux valgus. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claims for service connection were received prior to separation from service, as part of the BDD Program.  The claims file reflects that an attachment to his VA Form 21-526 (Veteran's Application for Compensation and/or Pension) advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  At the time he filed his claims, the Veteran signed a BDD VCAA Notice indicating that he had no other information or evidence to give VA to substantiate his claims.  This notice advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided notice regarding assignment of disability ratings.  Thereafter, the claims were reviewed and the RO issued the July 2009 rating decision. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2015), Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the claim for a higher initial rating for the feet is a downstream issue, which was initiated by a notice of disagreement.  Once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in regard to this claim.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, and provided the Veteran with VA foot examinations in 2009, 2010, 2011, and 2014, and VA eye examinations in 2009 and 2014.  The reports of the 2014 VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and existence of an eye disability and the nature of the Veteran's foot condition.  Therefore, the Board concludes that the VA examinations are adequate. 38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate). 

The previous Board remand directed the RO/AMC to obtain another examination for the Veteran regarding his claim of an increased initial rating for a foot disability, as well as another eye examination for his claim relating to service connection for optic nerve cupping/Meibomian gland disorder.  Such examinations were conducted in 2014; for the reasons previously noted, those examinations are found to be adequate.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Lastly, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in June 2013.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, discussed the evidence, elicited testimony as relevant to the concept of service connection/increased ratings and identified evidentiary deficits.  The VLJ also remanded this matter for the purpose of obtaining outstanding VA medical records and additional medical opinions/examinations so that the record would be sufficient for final appellate consideration.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the electronic claims file that there are additional available relevant records that have not yet been obtained

I. Service Connection - Generally 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, sinusitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinusitis 

The Veteran seeks service connection for sinusitis.  He contends that he experienced ongoing sinus problems during and since service. See Hearing Transcript. 

Service treatment records reflect complaints for sinus-related symptoms in January 1994.  STRs dated in 2003 show a long history of purulent post-nasal drip, non-responsive to decongestants/nasal sprays.  A contemporaneous CT scan indicates bilateral osteomeatal occlusion.  The pertinent diagnosis was chronic sinusitis.  A November 2007 Report of Medical Examination (conducted for medical board purposes) noted the Veteran's sinuses as abnormal.  The Veteran reported having chronic cough, sinusitis, and ear, nose, or throat trouble on a contemporaneous Report of Medical History.  He also noted that he had been advised to have sinus surgery (note: a December 2005 STR confirms that he was evaluated for sinus surgery).  Sinusitis is shown as an active problem in service treatment records dated throughout 2008 and 2009.

The Veteran underwent a VA examination in February 2009, at which time he reported an onset of sinusitis pain and pressure in 1994, with subsequent increases and decreases in severity.  The diagnosis was chronic sinusitis.  

Treatment records from the Fox Army Health Center dated in 2012 and 2013 reflect sinusitis as a "chronic" problem. 

The Veteran underwent a VA examination in August 2014.  Although a contemporaneous CT scan did not show active sinusitis, the examiner nonetheless diagnosed "chronic sinusitis" in diagnosis section of the examination report and indicated its diagnosis onset date was "active service."  The examiner also noted a long history of rhinosinusitis "incurred on active duty."  The Veteran reported that he had been treated for sinus infections on five different occasions in the past year.  Since the contemporaneous sinus CT was negative for chronic sinusitis, the examiner essentially declined to provide an etiology opinion concerning such disorder. 

The Board finds, for purposes of this decision, that the multiple diagnoses of sinusitis in-service, and subsequent manifestations of this same disorder as early as 2009, and again in 2012, 2013, and 2014, as related by the Veteran's lay statements and established by VA examination reports and medical records dated at that same time suggest the Veteran's sinusitis had its onset in service and has continued ever since service.  In resolving all reasonable doubt in the Veteran's favor, the Board determines that chronic sinusitis was "incurred" in service and thus warrants a grant of service connection for that disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(d). 




Bilateral Eye Optic Nerve Cupping

The Veteran seeks service connection for bilateral eye optic nerve cupping.  During his hearing before the undersigned, he testified that he was treated for "cupping" of the eyes in-service beginning in approximately 2007. 

At the outset, the Board notes that service connection is already in effect for two other eye disorders - namely, bilateral Meibomian gland disorder and bilateral keratopathy.  

Service treatment records (STRs) show diagnoses of physiological cupping in both eyes; presbyopia; pinguecula; astigmatism; refractive error (myopia); and "optic nerve."  Entrance examination reflected visual acuity of 20/20 and 20/25 (not corrected) in the right and left eye, respectively.  The eyes were otherwise noted as "normal."  A May 1993 routine examination of the eyes indicated that the Veteran had no eye-related complaints.  A January 2007 Report of Medical Examination (conducted for medical board purposes) reflected visual acuity of 20/30 and 20/50 in the right and left eye, respectively.  On the contemporaneous Report of Medical History the Veteran noted that he had been prescribed glasses for reading in 2006. 

Following service, the Veteran underwent a VA eye examination in connection with this claim in February 2009.  The examiner diagnosed "congenital large OHN cupping OU," and noted that this condition was often seen in African American males because they usually have longer/larger eyes.  The examiner also diagnosed mild peripheral degeneration as secondary to cupping; superficial punctate keratopathy (OU) (which is a service-connected condition); and Meibomian gland dysfunction (also a service-connected disability).

In June 2014, the Board remanded the claim, in part, to obtain an opinion concerning the precise nature (i.e., congenital disease versus defect) of the Veteran's optic nerve cupping condition.  The requested examination/opinion was obtained in September 2014.  The examiner noted review of VBMS and Virtual VA.  He stated that the Veteran presented with corrected vision of 20/20 in both eyes.  The Veteran reported good vision and had no complaints regarding his vision or comfort of his eyes.  The Veteran stated that he had his first eye examination in 1987 upon entry and was told that he looked suspicious for glaucoma but was not diagnosed or prescribed any treatment.  

Objective examination revealed large optic cupping in both eyes.  His intraocular pressure was normal.  He had no visual field defects.  The Veteran reported no family history of glaucoma.  The examiner stated, "Due to the fact that this has been observed for approximately 20 years without treatment and without development of visual field defect, it is my opinion that it is at least as likely as not that the cupping is physiological and not glaucoma."  The examiner went on to state that the cupping was a "congenital defect due to an inherent structural abnormality," which appeared to be stable.  The examiner further noted that the Veteran had not reported any injury during his service that would affect the optic nerve.  He also stated that the optic cupping was not related to the fact that he had developed a refractive error in 2006.  The examiner diagnosed physiological optic cupping in both eyes, and Meibomian gland dysfunction, and noted that the Veteran had "no manifestations, complaints, or disabilities due to either of these conditions." 

In this case, the Veteran's optic nerve cupping, is, per the September 2014 VA examiner, a congenital defect.  Congenital defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  In Winn v. Brown, 8 Vet. App. 510, 516 (1996), the United States Court of Appeals for Veterans Claims (Court) found that a congenital personality disorder was not a disease or injury to which the presumption of soundness could apply. 

The Court reasoned that "[i]t would be anomalous in the extreme to expand 'disabilities' to include non-disease or non-injury entitles such as congenital defects, and then allow their existence to be rebutted only by evidence of disease or injury when a congenital defect is neither a disease nor an injury." Id. at 516; see also VAOPGCPREC 82-90 (July 18, 1990); 55 Fed. Reg. 45,711 (1990) (a reissue of a General Counsel Opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).

In this case, the Veteran had congenital optic nerve cupping when he entered service and it is not a disease or injury to which the presumption of soundness applies.  Similarly, because it is a congenital defect, it is not subject to service incurrence as a defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Therefore, as a congenital defect, it is not subject to service connection on an incurrence basis.  On this basis, the appeal is denied.

While congenital defects are not subject to service connection, the exception is if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253(1990)).

Here, there is no competent evidence which shows that the Veteran's optic cupping was subject to an in-service superimposed disease or injury that created additional disability.  During the June 2013 Board hearing, the Veteran stated that over the course of his 20-year service "you get hit in the face, you know, like maneuvers, and what have you," but he was unable to recall any particular incident/injury during service.  During the September 2014 VA examination, the Veteran again denied sustaining any in-service injury to the eye(s) that would affect the optic nerve.  STRs do not document any injury to the eye(s).  Further, although service treatment records show that the Veteran was treated for refractive errors (which are likewise not subject to service connection without superimposed injury/disease), the September 2014 VA examiner opined that such was not related to the optic nerve cupping.  As explained by the September 2014 VA examiner, the Veteran's optic nerve cupping has remained static/stable and he currently has no manifestations, complaints, or disabilities as a result of this congenital defect (i.e., there is no additional disability).  Again, the Veteran is already service-connected for his other diagnosed eye conditions, namely, bilateral Meibomian gland disorder and bilateral keratopathy.  

The Board finds the September 2014 VA examiner's opinion concerning additional disability to be highly probative as it was rendered after a thorough review of the Veteran's VBMS/Virtual VA claims file; a physical examination of the Veteran; and consideration of the Veteran's statements.  Further, there are no medical opinions to the contrary.  While the Veteran is competent to report on symptoms 
within his realm of personal experience, the etiology of optic nerve cupping and whether such disorder was aggravated in service involves a complex medical question that falls outside the realm of common knowledge of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  In any event, given the level of expertise of the VA examiner in evaluating eye disorders, his opinion far outweighs the lay opinion of the Veteran. 

In sum, based on the medical evidence from the September 2014 VA examiner, as well as the lack of any competent evidence to the contrary, the Board finds that the Veteran's optic nerve cupping is a congenital defect that was not subject to a superimposed disease or injury in service that created an additional disability.  As such, service connection for this condition is denied.

II. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Great care is to be exercised in the selection of the diagnostic code number. 38 C.F.R. § 4.27 (2015).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. See 38 C.F.R. § 4.20 (2015) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence. Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303.  

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Bilateral Foot Disability

The Veteran essentially contends that the bilateral foot disability has been manifested by more severe symptomatology than that contemplated by the initially-assigned ratings.  His primary complaint pertaining to his feet is pain exacerbated by prolonged weight bearing and activities. See, e.g., Hearing Transcript, generally.  

The RO has evaluated the Veteran's service-connected bilateral pes planus with plantar fasciitis and hallux valgus under 38 C.F.R. § 4.71a, Diagnostic Code 5276 for flatfoot (pes planus).  Under this diagnostic code, a 10 percent rating is warranted for bilateral moderate pes planus, manifested by the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and/or pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral symptoms, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral symptoms, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

It is not expected, especially with the more fully described grades of disability, that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.  On this issue, the criteria for evaluating pes planus are not expressly written in the conjunctive as there is no "and" in the listed symptoms. Accordingly, it is not expected that all cases of pes planus will show all the findings specified. See Dyess v. Derwinski, 1 Vet. App. 448, 455-56 (1991) (applying 38 C.F.R. § 4.21  when evaluating pes planus). See also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the Court has indicated that 38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive).  Essentially the criteria for pes planus list symptoms equating to mild, moderate, severe and pronounced pes planus.  Additionally, the criteria for evaluating pes planus are not successive in nature; thus, it is not necessary that all criteria be met for a lower rating to allow for the next higher rating. See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  The rating criteria that most accurately reflects the Veteran's disability picture is of the most importance here. See 38 C.F.R. § 4.7. 

Under Diagnostic Code 5280, a 10 percent disability rating is warranted for unilateral hallux valgus, if severe, equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head. 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5284 provides the rating criteria for rating foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

In addressing Diagnostic Code 5284, the Board notes a recent decision of the Veterans Court holding that a "severe" disability under DC 5276 is not equivalent to a "severe" disability under DC 5284, and that this difference reflects the VA Secretary's judgment that a severe foot injury under DC 5284 represents a more disabling condition than severe flatfoot under DC 5276. See Prokarym v. McDonald, 27 Vet. App. 307 (2015) (providing that there is no incongruity in finding appellant's foot disabilities to be "pronounced"-a degree greater than "severe"-under DC 5276, but not "severe" under DC 5284 for the same period because severe bilateral flatfoot is not equivalent to other severe foot injuries.  Any other construction would be to reduce the carefully crafted criteria of DC 5276 to nothing more than a guide for the application of DC 5284).

Factual Background

A February 2009 VA general examination reflected findings of tenderness to palpation on plantar surface of the bilateral feet; severe pes planus of bilateral feet; and Achilles tendon alignment.  The Veteran reported pain as a 3 out of 10, reaching an 8 out 10 - pain was described as constant, sharp, burning pain which was alleviated by treatment with NSAIDs.  He did not use corrective or assistive devices except for inserts.  He denied any dislocation, subluxation, inflammatory arthritis, or prosthesis.  Activities of daily living, to include bathing, toileting and eating, remained intact.  Limitations/effects of condition on his daily activities and occupation included an inability to walk greater than a mile.  The pertinent diagnoses were bilateral plantar fasciitis and pes planus. 

In an October 2009 VA foot examination, the Veteran reported constant, moderate pain in both feet (worsening with walking/standing).  Flare-ups were precipitated by prolonged walking and standing and alleviated by rest off his feet with the feet elevated.  He had to limit any time spent on his feet during a flare.  He wore shoe inserts but did not much benefit from them.  Functional limitations were noted as walking/standing about 15 minutes before developing significant increase in foot pain.  

Physical examination revealed flattened arches bilaterally, as well as tenderness on palpation of the soles of the feet, especially in the arches.  Gait was antalgic.  There were no callosities, breakdown, or unusual shoe wear pattern to indicate abnormal weight bearing.  No vascular changes were noted.  There was normal alignment of the Achilles tendon, bilaterally.  The pertinent diagnosis was mild bilateral pes planus. 

In an October 2010 VA joints examination, the Veteran reported that he had developed bilateral foot pain on or about 1999 after a lot of running and marching. He described the pain as a 3 out of 10 to an 8 out of 10 - a constant, sharp, burning pain which nothing seemed to help.  The pain was alleviated by treatment with NSAIDs.  He used corrective devices/orthotics and night time splints for feet.  There was no history of surgery.  He denied any dislocation, subluxation, inflammatory arthritis, or prosthesis.  He reported that he was able to walk about a yard and that the condition was getting progressively worse.

Objective examination revealed no symptoms such as deformity, giving way, stiffness, incoordination, or decreased speed of joint motion; however, pain was noted and there were symptoms of inflammation.  There were no constitutional symptoms of arthritis.  No flare-ups were reported.  He was able to stand for 15 to 30 minutes.  He used an orthotic insert intermittently, but frequently.  Gait was normal.  There was no evidence of abnormal weight-bearing.  Ankylosis was not present.  The diagnosis was bilateral plantar fasciitis and pes planus.  

The Veteran was afforded a VA foot examination in March 2011.  Pain was present mostly in the medial plantar arches with stiffness, which was aggravated by standing and walking.  There was no swelling.  No treatment was reported.  No specific flare-ups were reported as the pain was described as "constant."  He wore shoe inserts and night splints for both feet.  There was no history of foot surgery or hospitalizations.  It was noted that the Veteran was employed at Fort Hood as a maintenance manager, and that he did not miss any work for foot-related problems.  He reported that he was able to stand about 15 to 30 minutes, and ambulation was approximately 1 to 2 miles.  

Physical examination of the feet revealed tenderness in the medial plantar arches without swelling.  There was no edema.  Gait was normal.  No other abnormalities were noted.  No skin or vascular changes were present.  Malalignment of Achilles tendon was present and was not correctable by manipulation.  The pertinent diagnoses were chronic bilateral plantar fasciitis and chronic pes planus.  

The Veteran was afforded a VA foot examination in August 2014.  Present diagnoses included bilateral pes planus, hallux valgus, and plantar fasciitis.  The Veteran reported that since his last VA foot examination his plantar fasciitis and pes planus had been treated conservatively; he denied any invasive treatment or hospitalization.  He stated that he was dispensed plantar arch support orthotics but no longer used them as they aggravated his foot pain.  Currently, he experienced daily, moderate mechanical plantar foot pain.  He described flare-ups of severe, mechanical plantar foot pain "at least three to four days a week," lasting "about a couple of hours."  The Veteran did not otherwise report any functional loss or impairment of the feet. 

With respect to pes planus, pain on use of feet was present, bilaterally; the pain was accentuated on manipulation.  There was no swelling on use.  There was pain with manipulation of the feet.  Characteristic calluses were present, bilaterally.  It was noted that the Veteran had tried orthotics in the past, but was still symptomatic.  Extreme tenderness of the plantar surfaces of both feet was noted.  The tenderness was not improved by orthotics.  Longitudinal arch height of both feet was decreased on weight-bearing.  There was evidence of marked deformity and pronation of both feet.  The weight-bearing line fell over or medial to the great toe.  Inward bowing of the Achilles tendon was present, bilaterally.  Marked inward displacement and severe spasm of the Achilles tendon on manipulation was not present. 

With respect to hallux valgus, the examiner stated that symptoms were mild or moderate, bilaterally.  

With respect to plantar fasciitis, the examiner indicated that the severity of such was "mild," bilaterally. 

Pain was present on physical examination, bilaterally.  Functional loss factors included pain on movement, pain on weight-bearing, and pain on non-weight bearing.  However, pain, weakness, fatigability, and/or incoordination did not significantly limit functional ability during flare-ups or when the foot was used repeatedly over a period of time.  It was noted that the Veteran regularly wore night splints for plantar fasciitis-related foot pain.  The examiner noted that the foot condition did not impact the Veteran's ability to perform any type of occupational task.  The examiner noted that since flare-ups were not present at the time of examination, based on the available medical documentation and current medical history and physical examination findings, he was unable to comment whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time without resorting to mere speculation.  

Analysis - Prior to August 15, 2014

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent prior to August 15, 2014, for the Veteran's bilateral foot disability.  

For the period prior to August 15, 2014, the Veteran's bilateral foot disability is primarily manifested by objective findings of tenderness and pain in the arches, malalignment of the Achilles tendon, and the use of splints at night for plantar fasciitis pain, and subjective complaints of problems with prolonged walking and standing.  The disability picture during this period does not show symptoms that more nearly approximate severe flat feet with marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  In fact, all of the VA examinations conducted prior to August 15, 2014, demonstrate no more than mild or moderate symptoms, with no evidence of marked foot deformities or abnormal weight bearing, and a normal gait on most occasions.  

In so finding, the Board recognizes that the February 2009 VA general examination report described the pes planus as "severe."  However, this characterization is not supported by the contemporaneous objective medical of record.  In this regard, the only objective findings on examination in February 2009 were: normal gait; tenderness on plantar surface of the bilateral feet; and aligned Achilles tendons.  In other words, there is simply no objective medical evidence on this examination of "severe" flat foot symptomatology (as contemplated under DC 5276) such as marked deformities, pain on manipulation/use accentuated, swelling on use, and/or callosities.  Moreover, upon VA foot examination in October 2009 (i.e., conducted just eight months after the February 2009 VA general examination), the examiner expressly found the Veteran's pes planus to be only "mild" in nature.  In March 2011, the VA examiner described the Veteran's pes planus as "chronic," but did not indicate that it was severe.  These characterizations, unlike the February 2009 characterization, are supported by the contemporaneous objective findings denoted in the examination reports.  The Board thus finds that the VA foot/joint examination reports dated in October 2009 and March 2011, as well as objective findings contained in the February 2009 VA general examination report, are more probative as to the Veteran's bilateral pes planus disability picture prior to August 2014 than the isolated characterization by the February 2009 examiner.  As such, the 10 percent disability rating for pes planus is appropriate for the period prior to August 15, 2014.  

While adjudication of musculoskeletal disorders ordinarily requires consideration of the impact of functional loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic Code 5276 is not predicated on loss of range of motion.  Moreover, pain on use is already considered in the assigned 10 percent evaluation under Code 5276.  Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. at 204-206, do not apply. Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board has also considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  Without objective evidence of weak foot, claw foot (pes cavus), anterior metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones in either foot, a higher or separate rating under Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, or 5283 is not warranted. 38 C.F.R. §§ 4.3, 4.7, 4.71a (2015). (Note: hallux valgus was first diagnosed during the August 2014 VA foot examination; there is no evidence in the record of a hallux valgus diagnosis prior to that time).  

Additionally, the Board finds that neither foot shows a moderate injury that would warrant separate 10 percent ratings for each foot pursuant to Diagnostic Code 5284. Even with consideration of tenderness and pain on use and malalignment of the Achilles tendon, the Veteran's bilateral pes planus with plantar fasciitis and hallux valgus, does not more nearly approximate a moderate injury in each foot.  VA examinations show that the Veteran had no marked foot deformities or abnormal weight bearing, a normal gait on most occasions, and there was no objective evidence of fatigability, weakness, or lack of endurance in the feet.  While the Veteran has consistently reported pain and tenderness in his feet, he was able to perform daily activities with minimal limitation and did not have missed time from work.  Thus, for these reasons, the Board finds that the Veteran's disability picture more nearly approximates the Diagnostic Code 5276 criteria described for a 10 percent rating for bilateral pes planus with plantar fasciitis and hallux valgus, and does not more nearly approximate the criteria for a higher rating under 5276, or separate 10 percent ratings under Diagnostic Code 5284. 

Moreover, although the Veteran has also been found to have plantar fasciitis, the symptomatology from this condition (e.g., pain on use of feet) is specifically accounted for by the existing 10 percent rating and assigning a separate rating based on such pain would amount to impermissible pyramiding. Id.

In short, given the objective medical evidence, the Veteran's service-connected bilateral foot disability prior to August 15, 2014, more closely approximates moderate bilateral flatfoot than severe flatfoot of either foot, without objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, or moderate foot injury of each foot.  Therefore, in light of the record as a whole, the Veteran's bilateral foot disability more closely approximates the criteria for a 10 percent rating than those for any higher rating under the applicable rating criteria.

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, along with those of his representative, advanced on his behalf have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's bilateral foot disability.  See 38 C.F.R. § 3.159 (a)(1); see also Jones v. Brown, 7 Vet. App. 134 (1994).  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  As discussed above, the persuasive evidence indicates that the Veteran's bilateral foot disability is consistent with a 10 percent rating for the period prior to August 15, 2014. 

From August 15, 2014 

Upon review of the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to an initial 50 percent rating for bilateral pes planus with plantar fasciitis and hallux valgus under Diagnostic Code 5276, for the period beginning August 15, 2014.  Specifically, the August 2014 VA foot examination demonstrated findings of marked pronation and extreme tenderness of the plantar surfaces of both feet, not improved by orthopedic shoes and appliances, thereby meeting several of the criteria for the maximum 50 percent rating. See 38 C.F.R. § 4.71a.  

The Board acknowledges that one of the criterion for a 50 percent rating has not been shown (i.e., marked inward displacement and severe spasm of the tendo Achillis on manipulation).  Nevertheless, it is not expected that all cases of pes planus will show all the findings specified. See 38 C.F.R. § 4.121; Dyess, 1 Vet. App. at 455-56.  The evidence tends to show that the other three other criteria (i.e., marked pronation and extreme tenderness of plantar surfaces, with no improvement by orthopedic shoes or appliances) for a 50 percent rating have resulted from the Veteran's bilateral foot disability.  In addition, while not all of the symptoms set forth are shown even for a 30 percent rating (e.g., indication of swelling on use), the criteria for evaluating pes planus are not successive in nature. See Tatum, 23 Vet. App. at 155-56.  

The 50 percent rating now assigned under Diagnostic Code 5276 for bilateral pes planus with plantar fasciitis and hallux valgus is the maximum rating available under this diagnostic code.  Therefore, the Veteran may only receive a higher rating under a different diagnostic code or on an extraschedular basis.

In this regard, the Veteran's bilateral foot disability has never been manifested by weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones. 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283 (2015).  Accordingly, higher or separate ratings are not warranted under these diagnostic codes.

The Board again acknowledges that the Veteran's bilateral foot disability encompasses bilateral hallux valgus, which is specifically contemplated under Diagnostic Code 5280 (hallus valgus, unilateral).  Diagnostic Code 5280 provides for a maximum 10 percent rating for unilateral, hallux valgus that is either severe (if equivalent to amputation of the great toe) or operated with resection of metatarsal head.  Here, a separate rating for hallux valgus is not appropriate because the medical evidence of record fails to show that the Veteran's hallux valgus is severe in nature (see, e.g., August 2014 examination report describing the hallux valgus as mild or moderate in nature) or that he has undergone surgery for such.  Thus, the Veteran's hallux valgus does not warrant a separate compensable rating under DC 5280. Id.

Likewise, although the Veteran has also been found to have plantar fasciitis, the symptomatology from this condition (e.g., pain in the plantar fascia of each foot) is specifically accounted for by the existing 50 percent rating and assigning a separate rating based on such pain would amount to impermissible pyramiding. Id.

Lastly, the only other potentially applicable diagnostic code that allows for a higher rating for foot disorders is Diagnostic Code 5284 for severe foot injuries.  Nevertheless, the Board finds that a higher rating is not warranted for either foot under this diagnostic code.  The most recent VA examiner in August 2014 clearly did not characterize the Veteran's bilateral foot disability as "severe" or find such severe functional impairment to warrant a higher rating under this code.  Moreover, a higher schedular rating of 40 percent under Diagnostic Code 5284 for loss of use of either foot is not warranted.  As demonstrated by the August 2014 examination findings, the Veteran still has use of both feet.  The evidence does not otherwise demonstrate that the Veteran is bed ridden or wheelchair bound or that he has lost the use of either foot.  As such, the Board finds that the current severity of the Veteran's disability is adequately contemplated in the current 50 percent rating.

In sum, the Board concludes that the evidence supports a 50 percent rating, but no higher, for the period beginning August 15, 2014, for the Veteran's service-connected bilateral pes planus with plantar fasciitis and hallux valgus. 38 C.F.R. § 4.3.  

Other Considerations

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  However, the Board notes that the rating criteria contemplate types of feet symptoms described by the Veteran and mentioned above.  In this case, the rating criteria reasonably describe the nature of the physical impairment of the Veteran's pes planus with plantar fasciitis and hallux valgus demonstrated by the record and are adequate with respect to his disabilities. In this regard, it must be emphasized that percentage ratings in part 4 of title 38 of the Code of Federal Regulations are based on the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. See 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. Id.  The Veteran has not described any unusual or exceptional features associated with his disabilities.  Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the Veteran.  In this case, the Veteran has not filed a claim for TDIU, and such has not been raised by the record.  Consequently, a TDIU issue is not before the Board.


ORDER

Entitlement to service connection for sinusitis is granted.  

Entitlement to service connection for congenital optic nerve cupping is denied. 

Prior to August 15, 2014, an initial rating in excess of 10 percent for bilateral pes planus with plantar fasciitis and hallux valgus, is denied. 

For the period beginning August 15, 2014, an initial 50 percent rating for bilateral pes planus with plantar fasciitis and hallux valgus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Actinic Keratosis Nuchae

The Veteran essentially contends that the skin disorder has been manifested by more severe symptomatology than that contemplated by the initially-assigned rating.  Specifically, during his hearing, he indicated that the skin condition was causing deformity to the side of his head.  He is in receipt of an initial 10 percent disability rating under DC 7824. 

Briefly, the Veteran underwent a VA general examination in February 2009.  He reported that he had developed multiple pin point pustules on the scalp in 1992 and that the condition had been constant since that time.  He stated that he was being treated with a steroid cream (which helped but did not resolve the condition) and that a dermatologist had diagnosed him with actinic keratosis nuchae of the scalp.  

The Veteran underwent a VA skin examination in October 2010.  He again reported the above symptoms.  Other reported skin symptoms include pustules that ruptured and itched.  Treatment within the last 12 months included topical steroid (corticosteroid) cream/injections.  It was noted that he did not have a generalized body rash, but rather a 1/2 dollar-sized area of hair loss with outbreak of Pityriasis Rosacea (for which service connection is already in effect) with pustules on posterior right scalp.

The Veteran underwent a VA skin examination in March 2011.  Treatment for actinic keratosis was noted as a topical retinoid treatment with twice daily application; the involvement of the condition was subcutaneous.  Pityriasis rosea was noted as a separate condition from acne keratosis.  Objectively, the acne keratosis area was significant on the right lateral parietal region on the scalp.  It was horizontally located, 5 inches long and about 3 inches in diameter, with hair loss in the area as well as some hyperpigmented areas.  There was some itching and burning sensation.  It was superficial and stable.

The Veteran underwent a VA skin examination in August 2014.  The Veteran described the condition (actinic keratosis nuchae) as on and off, associated with localized pain/pins and needles, bleeding associated with onset of lesions, and loss of hair in the area where lesions are most dominant.  The Veteran reported reoccurrence of this condition on a weekly basis, lasting 1-2 days, and relieved with over-the-counter steroid cream and warm compress.  Exacerbations included sun exposure and haircuts.  The Veteran had been treated with over-the-counter steroids creams in the past 12 months, for a period of 6 weeks or more, but not constant.  Physical examination revealed that less than 20 percent of the scalp was affected by scarring alopecia.  It also indicated that the Veteran had a benign neoplasm related to actinic keratosis nuchae, but that it did not require treatment.  Residual conditions or complications due to the neoplasm included scarring alopecia to left parietooccipital area of the scalp.  Additional benign neoplasms related to actinic keratosis nuchae included scattered erythematous papular lesions to left parietooccipital area of the scalp. 

Based on the medical history/evidence outlined above, it appears that the Veteran's actinic keratosis nuchae is manifested by additional symptomatology, including scarring alopecia and benign neoplasms/papular lesions of the scalp.  Accordingly, the Veteran could potentially receive higher and/or separate ratings under multiple diagnostic codes pertaining to the skin (e.g., Diagnostic Code 7819 (which rates benign neoplasms of head face, or neck under DC 7800, and scars under DC's 7801, 7802, 7803, 7804, or 7805, or impairment of function; Diagnostic Code 7824 (diseases of skin keratinization), and/or Diagnostic Code 7830 (scarring alopecia)).  Unfortunately, the August 2014 skin examiner did not address all of the pertinent criteria upon which to rate the Veteran's skin disorder(s).  For example, with respect to Diagnostic Code 7824, the examiner did not address whether the skin condition was localized or generalized or with cutaneous involvement.  With respect to the identified benign neoplasms, the examiner did not provide enough information concerning the nature of these lesions/scars (e.g., impairment of function, the presence/absence of the 8 characteristics of disfigurement, the size of the scars, and/or whether the scars were painful/unstable).  Moreover, the examiner did not specifically indicate whether the scarring alopecia was a manifestation of the service-connected actinic keratosis or whether it was a separate, unrelated skin condition.  

The Board thus finds that, upon remand, a new, comprehensive VA skin examination would substantially aid the Board in assessing the exact nature and severity of his skin condition(s).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment.  

2. Schedule the Veteran for a new VA dermatological examination to assess the current severity of his service-connected actinic keratosis nuchae.  The electronic claims file and a complete copy of this remand must be made available to and reviewed by the examiner in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

(a) The examiner should describe the severity and all manifestations associated with the Veteran's actinic keratosis nuchae outbreaks, to include scarring alopecia and benign neoplasms/lesions.  The examiner should specifically address whether the identified scarring alopecia is a manifestation of the service-connected actinic keratosis nuchae.  

(b) The examiner should specifically determine the percentage of body area affected, and the percentage of exposed areas affected by the Veteran's actinic keratosis nuchae, scarring alopecia, and benign neoplasms/lesions.  

(c) The examiner should describe any systemic therapies, to include corticosteroids or other immunosuppressive drugs, used to treat the Veteran's actinic keratosis nuchae, scarring alopecia, and/or benign neoplasm/lesions of the scalp and the approximate total duration of any such therapies over 12-month intervals.  

(d) The examiner should also describe any residuals scars associated with the Veteran's actinic keratosis nuchae, scarring alopecia, and/or benign neoplasms/lesions.  The examiner should note whether any scars present are deep, superficial, unstable, or painful on objective demonstration. (A deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).  The size (width and length) of the scars should be measured.

(e) With respect to benign neoplasms and/or associated scars of the head, face, or neck, the examiner should also specifically note the extent of any palpable tissue loss, whether there is gross distortion or asymmetry of any paired sets of facial features, and whether any of the 8 characteristics of disfigurement are present in the face, head or neck.  The examiner should also describe any resulting impairment of function.  

The features of disfigurement are: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Finally, readjudicate the Veteran's increased rating claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


